Citation Nr: 0302374	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  96-47 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for a left knee disorder.

Entitlement to service connection for a left shoulder 
disorder

Entitlement to service connection for a chronic disability 
manifested by low back pain.

Entitlement to service connection for Klinefelter's Syndrome.

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty with the United States 
Navy from December 1986 to December 1995.  He was placed on 
the Temporary Disability Retired List in August 1995, and 
permanently retired in December 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 1996 and 
March 2000 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  The rating 
decision of August 1996 denied the service-connection issues, 
while the rating decision of March 2000 denied a total 
disability rating based on unemployability due to service-
connected disabilities. 

This case was previously before the Board in March 1999, at 
which time the Board denied service connection for a right 
knee disorder and for a right shoulder disorder as not well 
grounded, and Remanded the issues of service connection for a 
left knee disorder, a left shoulder disorder, chronic low 
back pain, and Klinefelter's Syndrome, as well as his claims 
for increased ratings for his service-connected headaches and 
bilateral ureteroceles and diverticulum of the left ureter, 
to the RO for review and a determination as to whether the 
claimant filed a timely notice of disagreement and 
substantive appeal as to those issues.  If the determination 
was adverse to the claimant, he and his representative were 
to be notified of that determination and of his appellate 
rights, and if appellate review had been initiated by a 
notice of disagreement and completed by a substantive appeal 
following the issuance of a statement of the case, the case 
was to be returned to the Board for further appellate 
consideration.  The actions requested by the Board have been 
satisfactorily completed, and the case was returned to the 
Board for further appellate consideration.  

This case was again before the Board in January 2001, at 
which time the Board denied a rating in excess of 30 percent 
for the claimant's service-connected mixed vascular and 
tension headaches prior to March 4, 1999, denied a rating in 
excess of 50 percent for service-connected mixed vascular and 
tension headaches on and after March 4, 1999, and denied a 
compensable rating for service-connected bilateral 
ureteroceles and diverticulum of the left ureter.  The Board 
remanded the issues of service connection for a left knee, 
low back, and left shoulder disorder to the RO for additional 
development of the evidence, to include VA the nature, extent 
and etiology of those disorders and for a medical opinion as 
to whether any currently diagnosed left knee, low back, and 
left shoulder disorder was etiologically related to any 
symptomatology shown in the service medical records.  In 
addition, the RO was to obtain an appropriate VA examination 
to ascertain the nature, severity, and etiology of any 
Klinefelter's Syndrome found present, with responses to 
specific questions propounded in that Remand order.  That 
Remand order further notified the claimant of the provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002)].  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2002)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The record shows that the claimant and his representative 
were notified of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) by the Board decision and 
Remand order of January 2001, by the RO letter of February 7, 
2001, and by the Supplemental Statement of the Case issued on 
December 4, 2002, each of which informed them of VA's duty to 
notify the claimant of the information and evidence necessary 
to substantiate his claim and to assist him in obtaining all 
such evidence.  Those documents also informed the claimant 
and his representative which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  In 
addition, the RO letter of February 7, 2001, and the 
Supplemental Statement of the Case issued on December 4, 
2002, informed the claimant and his representative of VA's 
duty to assist him by obtaining all evidence in the custody 
of military authorities or maintained by any other federal, 
State or local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to his claim; and which the claimant 
identified and provided record release authorizations 
permitting VA to obtain those records.  

Further, the Supplemental Statement of the Case provided the 
claimant and his representative on July 12, 2000, notified 
them of the issues addressed, the evidence considered, the 
adjudicative actions taken, the pertinent law and regulations 
governing service connection and increased rating issues, the 
relevant sections of VA's Schedule for Rating Disabilities, 
the decisions reached, and the reasons and bases for those 
decisions.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeals for service 
connection, and for a total disability rating based on 
individual unemployability due to service-connected 
disabilities has been obtained by the RO, and that VA's duty 
of notification to the claimant of required information and 
evidence and of its duty to assist him in obtaining all 
evidence necessary to substantiate his claims have been fully 
met.  The RO has obtained the claimant's complete service 
medical records and all available private or VA records 
identified by the claimant, and he had been afforded VA 
examinations, with medical opinions, in January 1996, in May 
1996, in March 1999, and in October 2002.  The RO has twice 
requested all medical records of the claimant from the Social 
Security Administration, and received a response that no 
records were found under the claimant's Social Security 
Number.  While the claimant's representative has generally 
argued a notice or duty to assist violation under the VCAA, 
he has failed to specify in what way the RO has failed to 
comply with the requirements of the VCAA.  The Board finds 
that there is no question that the claimant was fully 
notified and aware of the type of evidence required to 
substantiate his claims for service connection for a left 
knee disorder, for a left shoulder disorder, for chronic low 
back pain, and for Klinefelter's Syndrome, and his claim for 
a total disability rating based on unemployability due to 
service-connected disabilities.  In view of the extensive 
factual development in the case, as demonstrated by the 
Board's March 1999 and January 2001 Remand orders and the 
record on appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claimant's claims on appeal.  For those 
reasons, further development is not necessary for compliance 
with the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.

2.  Left knee symptoms shown during active service were acute 
and transitory, resolving without residual impairment; 
continuity of treatment for a left knee disorder is not 
shown, and no current left knee disorder has been 
demonstrated or diagnosed.  

3.  Left shoulder symptoms shown during active service were 
acute and transitory, resolving without residual impairment; 
the appellant denies claiming a left shoulder disorder, and 
no current left shoulder disorder has been demonstrated or 
diagnosed.  

4.  Low back symptoms shown during active service were acute 
and transitory, resolving without residual impairment; 
competent medical opinion states that the claimant's current 
mild lumbar strain is unrelated to service.  

5.  Competent medical evidence and opinion in this case is to 
the effect that Klinefelter's Syndrome is a congenital 
chromosomal abnormality which was not caused or aggravated by 
active service, and that the clinical features of 
Klinefelter's Syndrome are not present in the claimant.  

6.  Service connection is in effect for mixed vascular and 
tension type headaches, evaluated as 50 percent disabling, 
and for bilateral ureteroceles and diverticulum of the left 
ureter, evaluated as noncompensably disabling; the combined 
service-connected disability rating is 50 percent.  

6.  The claimant has reported a high school education, and 
occupational experience as a policeman, as a groundskeeper, 
as a gas station employee, as a security guard, as a painter, 
and as an able seaman and deck hand; in October 2002, he 
reported that he is currently employed on a full-time basis 
as a housekeeper.

7.  The medical and other evidence of record does not 
establish that the claimant is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 110, 1131, 5103, 5013A (West 
1991 & Supp. 2002);  38 C.F.R. §§ 3.102, 3.303(a) (2002).

2.  A left shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 110, 1131, 
5103, 5013A (West 1991 & Supp. 2002);  38 C.F.R. §§ 3.102, 
3.303(a) (2002).

3.  A low back disability manifested by complaints of pain 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 110, 1131, 5103, 5013A (West 1991 & Supp. 
2002);  38 C.F.R. §§ 3.102, 3.303(a) (2002).

4.  Service connection for Klinefelter's Syndrome is not 
warranted.  38 C.F.R. §§ 3.303(c), Part 4, § 4.9 (2002).

5.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disability are not met.  38 C.F.R. §§ 3.340, 3.341, and Part 
4, §§  4.15, 4.16, 4.18, 4.19 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

The claimant's service entrance examination, conducted in 
November 1986, disclosed no abnormalities of the spine, 
musculoskeletal system, upper or lower extremities, or 
genitourinary system.  In March 1988, the claimant was seen 
for complaints of back pain, with only symptom found being a 
subjective tenderness over the T5,T6 spinous process, and 
otherwise normal examination, and negative X-rays.  The 
assessment was contusion.  In May 1988, the claimant was seen 
for complaints of a strained left knee while playing 
basketball.  Examination revealed no specific injury, no 
swelling or effusion, no apprehension sign, no tenderness of 
the patella, a negative drawer's sign, and negative Appley's 
and McMurray's signs.  The assessment was mild medial 
collateral ligament strain.  The service medical records show 
that in July 1989, the claimant was seen for complaints of 
left shoulder pain after playing softball.  Examination 
disclosed no limitation of motion, bruises or muscle spasm, 
and no loss of muscle strength.  The assessment was 1st 
degree pectoralis, or possibly infraspinatus, strain, and he 
was placed on light duty for one week.  X-rays were negative 
for any bony injury.

The service medical records show that the claimant complained 
of painless hematuria in August 1989, with no history of 
trauma and no voiding complaints, and a urological 
consultation in September 1989 revealed gross, painless 
hematuria, bilaterally atrophic testes of normal texture and 
no masses.  An intravenous pyelogram showed normal kidney 
appearance and function, a filling defect in the upper right 
bladder (not subsequently shown) and another adjacent to the 
entrance to the left ureter, and some mild dilatation of the 
distal right ureter, giving the appearance of a small Hutch 
type diverticulum near the left ureterovesical junction.  A 
karyotype in October 1988 revealed "xxy" chromosomes, 
indicative of Klinefelter's Syndrome.  In June 1990, the 
claimant requested a fertility evaluation, and denied any 
voiding symptoms, testicular injury, infections, etc., and 
denied any history of erectile function.  His testes were 
small, but normal to firm in texture, and the he had normal 
secondary sexual characteristics.  The diagnoses were 
Klinefelter's Syndrome, with known bilateral ureteroceles.  
In September 1990, the claimant requested an elective 
circumcision, which was performed in April 1993.  

In a report of medical history completed by the claimant at 
the time of a routine medical evaluation in December 1991, he 
denied any history of bone, joint or other deformity; 
arthritis, rheumatism or bursitis; trick or locked knee, 
painful or "trick" shoulder or elbow, or genitourinary 
problems.  A report of routine medical examination, conducted 
in December 1991, disclosed no abnormalities of the spine, 
musculoskeletal system, or upper or lower extremities, while 
hypoplastic testes were noted bilaterally, without masses.  
In July 1992, the claimant complained of low back pain after 
lifting while bent over, with no urinary symptoms, no 
radiating pain, and no signs of sciatica, assessed as 
paraspinous muscle strain with mild intermittent spasm.  In a 
report of medical history completed by the claimant at the 
time of a medical evaluation in January 1993, he denied any 
history of bone, joint or other deformity; arthritis, 
rheumatism or bursitis; "trick" or locked knee, painful or 
"trick" shoulder or elbow, or genitourinary problems.  In a 
report of medical history completed by the claimant at the 
time of a reenlistment medical examination, conducted in 
October 1993, he denied any history of bone, joint or other 
deformity; arthritis, rheumatism or bursitis; recurrent back 
pain; trick or locked knee, painful or "trick" shoulder or 
elbow, or genitourinary problems.  The claimant's service 
medical records show that he was placed on limited duty for 
six months in August 1994 because of chronic migraine 
headache, and Klinefelter's Syndrome.  

The service medical records show that in October 1995, the 
claimant was seen for complaints of bilateral knee pain of 3 
day's duration after spending time on his knees laying tile.  
Examination revealed no edema, no ecchymosis, no erythema, no 
obvious deformity, no pain on varus or valgus stress, no 
ligamental laxity, and a negative drawer's and McMurray's 
sign.  There were no findings of swelling or effusion, no 
apprehension sign, and no tenderness of the patellae.  The 
assessment was bilateral patellofemoral syndrome.  In October 
1995, the claimant was seen for complaints of back pain while 
lifting weights, assessed as trapezius strain.  

The service medical records show that the claimant was placed 
on the Temporary Disability Retired List (TDRL) in August 
1995 with a diagnosis of chronic migraine headache, and 
Klinefelter's Syndrome.  No mention was made of left shoulder 
symptoms.  The claimant's original application for VA 
disability compensation benefits (VA Form 21-526), received 
at the RO on April 1996, reported no postservice treatment 
for a left shoulder disorder.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO on 
April 1996, sought service connection for chronic migraine 
headaches, a back condition, a bilateral knee condition, and 
a bilateral shoulder condition.  He reported no postservice 
treatment for those conditions.  

A report of VA general medical examination, conducted in 
April 1996, cited the claimant's complaints of migraine 
headaches, low back pain, bilateral knee pain, and right 
shoulder pain.  He offered a history of a muscle pull in the 
low back in 1993, and asserted that he had arthritis in both 
knees.  Examination revealed that he had a normal posture and 
gait; and findings were generally negative.  The diagnoses on 
VA general medical examination were history of hematuria, 
subsequently diagnosed as kidney infection; headaches 
complaints; and right shoulder, low back, and bilateral knee 
complaints.  

A report of VA neurological examination, conducted in April 
1996, cited the claimant's complaints of almost continuous 
headaches for two years, with occasional periods of relief, 
and symptoms of photophobia and occasional nausea.  The 
claimant indicated that he can usually continue to do his 
routine work even when he has headaches, but every two or 
three weeks will have to lie down for 4-6 hours until his 
headache settles down.  Headaches triggers included perfume, 
cheeses, and greasy food.  Examination revealed no tenderness 
of the temporomandibular joints, temporal or sinus areas, his 
neck was supple, while his cranial nerves were intact, and 
his gait was normal.  No motor, sensory or reflex deficits 
were found, and there were no tics or paramyoclonus complex, 
no chorea or choreiform disorders, and no tremor or 
impairment of strength or coordination affecting the 
performance of ordinary activities of daily living.  The 
diagnosis was mixed vascular and tension type headaches.

A report of VA examination of the lumbosacral spine, 
conducted in April 1996, cited a history recounted by the 
claimant of hitting his back on a pole after slipping on a 
ladder, and noted his complaint that he experiences low back 
pain with flexion and on carrying more than 50 pounds, but 
denied numbness and tingling, bowel or bladder symptoms, or 
radiculopathy.  Examination revealed that the claimant had a 
normal posture and gait, with no fixed deformities, and no 
abnormalities of the musculature of the back.  No paraspinal 
tenderness was present, and straight leg raising was 
negative, bilaterally.  A full range of motion of the spine 
was demonstrated on forward flexion, extension, and bending 
and rotation, bilaterally, with no evidence of pain on motion 
and no evidence of neurological involvement.  X-rays of the 
lumbosacral spine disclosed no evidence of fracture or 
compression deformity, no evidence of osteolytic or 
osteoblastic metastasis, and no evidence of any significant 
abnormality of the spine.  The pedicles were intact, the 
vertebral bodies were  in good alignment, and the disc spaces 
were maintained.  The diagnosis was mechanical low back pain.  

A report of VA orthopedic examination, conducted in April 
1996, cited the claimant's complaints of bilateral knee pain, 
under the patellae, and of right shoulder pain, with no 
history of knee or right shoulder trauma.  He complained of 
crepitus and pain on climbing or descending stairs, but 
denied locking, clicking, or popping of the knees, and denied 
any problems with walking.  Examination revealed a positive 
crepitus, bilaterally, and a positive impingement test, on 
the right, without swelling, deformity, subluxation, lateral 
instability, malunion, or non-union with loose motion.  A 
full range of knee motion on extension and flexion was 
demonstrated, as well as a full range of right shoulder 
motion on abduction, adduction, pronation, supination, and 
rotation.  X-rays of the knees revealed no evidence of 
fracture or traumatic bony abnormality, no evidence of 
osteolytic or osteoblastic lesion, no periosteal new bone 
formation, and no significant bone or joint abnormalities of 
the knees, bilaterally, while X-rays of the right shoulder 
disclosed no evidence of fracture or dislocation, no soft 
tissue calcifications, and no significant bone or joint 
abnormalities of the right shoulder.  The diagnoses were 
patellofemoral pain, and right shoulder impingement.   

A rating decision of August 1986 granted service connection 
for mixed vascular and tension type headaches, evaluated as 
30 percent disabling, and granted service connection for 
bilateral ureteroceles and diverticulum of the left ureter, 
evaluated as noncompensably disabling, while denying service 
connection for chondromalacia patellae of the knees, 
bilateral, and for Klinefelter's Syndrome.  The claims for 
service connection for low back pain, right shoulder 
impingement, and residuals of left shoulder injury were found 
to be not well-grounded.  The claimant and his representative 
were informed of those determinations and of their right to 
appeal by RO letter of August 29, 1996, with a copy of that 
rating decision.  The claimant filed a Notice of Disagreement 
with the denial of his claim for service connection for a 
right shoulder condition and for a right knee condition, and 
was issued a Statement of the Case addressing those issues.  
In his Substantive Appeal (VA Form 9), however, the claimant 
took issue with the denial of additional musculoskeletal 
issues and the ratings assigned for his service-connected 
disabilities.  

In September 1997, the RO was notified that the claimant had 
appointed another representative, and he submitted VA Form 
21-8940, also indicating that the claimant might be in 
receipt of Social Security Administration (SSA) disability 
benefits, requesting development of all medical records of 
the claimant, and seeking a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  In a Report of Contact (VA Form 119), dated in 
December 1997, the claimant withdrew his request for a 
hearing. 

A Supplemental Statement of the Case was provided the 
claimant and his representative on January 29,1998, 
addressing the issues of service connection for mixed 
vascular and tension type headaches, for bilateral 
ureteroceles and diverticulum of the left ureter, for 
chondromalacia patellae of the knees, bilateral, and for 
Klinefelter's Syndrome, and whether the claims for service 
connection for low back pain, for right shoulder impingement, 
and for residuals of left shoulder injury were well-grounded.  

As all issues on appeal have been resolved by the Board in 
its prior determinations in connection with the claimant's 
appeals, as fully described in those decisions and as noted 
in the Introduction portion of this decision, the Board will 
limit its consideration herein to the evidence pertinent to 
the remaining issues in appellate status, i.e., the claims 
for service connection for a left knee disorder, claimed as 
chondromalacia patella, for a left shoulder disorder, for a 
chronic disability manifested by low back pain, and for 
Klinefelter's Syndrome, and the appeal for a total disability 
rating based on unemployability due to service-connected 
disabilities. 

By RO letter to the SSA, dated February 5, 1998, the RO 
requested all medical records relied upon by that agency in 
granting SSA disability benefits to the claimant.  In March 
1998, the RO received a response from the SSA stating that 
there were no records found under the claimant's Social 
Security number.  

In January and March 1998, the RO requested all medical 
records of the claimant from the VAMC, Chicago Lakeside; from 
the Crown Point Outpatient Clinic; and from the VAMC, Hines.  
In addition, in March 1998, the RO contacted the Crown Point 
Outpatient Clinic, and requested all psychiatric records of 
the claimant since 1995.

In February 1998, the RO received a response from the VAMC, 
Hines, reporting no treatment for the claimant at that 
facility.  

VA outpatient treatment records from the VAMC, Westside, 
dated from December 1996 to February 1998, show that the 
claimant was seen in December 1996, at which time he denied 
any depression.  In November 1996, a mental health evaluation 
showed that a systemic neurological inquiry and mental health 
examination were negative for any abnormality.  The claimant 
was again seen in May 1997, at which time he was well-
oriented, his mental status was appropriate, and no motor, 
sensory or reflex deficits were shown, and he had a normal 
gait.  An MRI of the brain, performed in May 1997, showed no 
evidence of abnormal signal intensity in the cerebral 
cerebellar hemispheres, the ventricles and cortical sulci 
were seen in the upper limits in size for the patient's age, 
and post-infusion study failed to show any abnormal 
enhancement.  In June 1997, the claimant complained of 
numbness in his fingertips.  In August 1997, he complained of 
"bumps on his tongue", numbness and tingling in both arms 
and legs.  Examination revealed that his tongue was normal, 
and deep tendon reflexes were normal in his upper and lower 
extremities.  An electromyography (EMG) and nerve conduction 
velocity studies (NCVS) in September 1997 revealed a single 
area of fibrillation positive waves in the right medial 
gastrocnemius, but was otherwise normal for amplitude and 
recruitment pattern, while the NCVS disclosed mild sensory 
motor polyneuropathy, predominantly axonal in distribution, 
of unknown etiology, and fibrillations in the right medial 
gastrocnemius, but otherwise normal.  Motor strength was 5/5, 
bilaterally, and no atrophy was found.  Sensory nerve action 
potential showed a slightly prolonged latency with normal 
amplitude, and motor conduction study showed mild decreased 
amplitude of left peroneal motor, but was otherwise normal.  
Physical examination in July 1997 cited complaints of 
nonspecific symptoms, and noted that examination was 
negative.  In December 1997, the claimant was seen for 
complaints of sharp pains in his lower legs and muscle spasms 
in his face.  Examination was negative, and the assessment 
was fibromyalgia.  In January 1998, the claimant was seen for 
complaints of a shooting pain in his left leg, and reported 
treatment by a private physician.  In February 1998, the 
claimant asserted that he was being treated at the University 
of Chicago for pain in both legs of several months' duration, 
and further complained of tingling in his arms and legs.  In 
March 1998, the claimant was seen for complaints of low back 
pain after bending over while playing pool, without 
radiation, paresthesias, or weakness.  Examination revealed 
that he could heel and toe walk, walk on heels and toes, 
straight leg raising was negative, muscle strength was 
normal, sensation was intact throughout the legs and all 
toes, reflexes were 2+, equal and active, and large toe 
extensors were normal.  The assessment was lower back strain.  
No treatment was shown for any of the other disabilities at 
issue.  

Outpatient treatment records from the VA Outpatient Clinic, 
Crown Point, dated from September 1997 to March 1998, show 
that the claimant was seen in March 1998 for complaints of 
low back pain after bending over while playing pool, without 
radiation, paresthesias, or weakness.  Examination revealed 
that he could heel and toe walk, walk on heels and toes, 
straight leg raising was negative, muscle strength was 
normal, sensation was intact throughout the legs and all 
toes, reflexes were 2+, equal and active, and large toe 
extensors were normal.  The assessment was lower back strain.  
No treatment was shown for any other of the other 
disabilities at issue.  

In a June 1998 letter from the claimant, he indicated that he 
was able to get most of the medical records requested by the 
RO.  He submitted an October 1997 report prepared for the 
Indiana Disability Determination Bureau by the Institute for 
Family Health, which cited the claimant's complaints of 
migraine headaches and arthritis in the knee.  Examination 
disclosed that the claimant was well-developed and well-
nourished; that he had a normal gait; that he was able to 
walk heel and toe and tandemly; and that he had a full range 
of motion in all joints.  No spinal tenderness was found, 
straight leg raising was negative, and no anatomical 
deformities were found in any joint.  Examination of the 
extremities disclosed bruises on the knees, with minimal 
tenderness, and no restriction of movements, and it was noted 
that X-rays were not indicated.  Neurological examination 
revealed that motor strength was 5/5, muscle tone was normal, 
and there was no evidence of muscle atrophy or spasms.  
Cranial nerves II-XII were intact, and deep tendon reflexes 
were 2/4 and symmetrical.  No sensory deficits were found, 
while his grip strength was 5/5, and he had good fine finger 
manipulative abilities, including the ability to button, zip, 
and pick up coins.  Range of motion testing in the 
dorsolumbar spine, and upper and lower extremities disclosed 
no limitation of motion, and it was indicated that all active 
mechanical range of motion was measured and found to be 
normal as per the standards of the American Association of 
Orthopedic Surgeons.  The impressions were chronic migraine 
headaches, severe; and arthralgia of the knee (unspecified), 
mild to moderate.  

That report included a report of a December 1997 MRI of the 
claimant's cervical spine showing normal anatomic alignment, 
with a mild disc bulge at the C6-7 level which did not cause 
significant canal stenosis and no cord compression.  The 
remaining disc levels appeared normal, the neural foramina 
were patent, the cord and cervical medullary junction were 
normal in morphology and signal characteristics, and no 
abnormal enhancement was shown following contrast 
administration.  A December 1997 CT scan of the abdomen, 
pelvis and kidneys with contrast revealed that the liver, 
spleen, pancreas, gallbladder, and bilateral kidneys were 
normal.  A report of a January 1998 MRI of the claimant's 
brain and thoracic spine disclosed three punctate areas of 
abnormal signal on proton density and T2-weighted images in 
the high right parietal white matter, of uncertain 
significance, which could conceivably represent the deep 
portion of gyri or, less likely, tiny foci of demyelination 
could not be excluded.  The ventricles were normal in size 
and symmetric, no abnormal masses or fluid collections were 
seen, and no enhancing lesions were noted.  The MRI report 
further stated that vertebral bodies of the thoracic spine 
were of normal configuration, size and signal, and the spinal 
cord was of normal size, signal and appearance.  

The claimant also submitted a May 1998 letter from a private 
neurologist at the University of Chicago, which stated that 
the claimant was under his care for fibromyalgia.  

The claimant's service medical records show that he underwent 
a service medical examination in May 1998 which noted that 
his mental status examination was intact; that his cranial 
nerves were intact; and that a MRI of the brain on December 
1997 was normal, while another in January 1998 disclosed 
three punctate abnormal signals in the right parietal white 
matter of unclear significance or etiology, and 
electromyography disclosed mild sensory motor polyneuropathy, 
predominantly axonal in distribution, and fibrillations in 
the right medial gastrocnemius, otherwise normal.  Sensory 
nerve action potential showed a slightly prolonged latency 
with normal amplitude, and motor conduction study showed mild 
decreased amplitude of left peroneal motor, otherwise normal.  
The final diagnoses were chronic migraine headaches, 
Klinefelter's Syndrome, and fibromyalgia.  It was indicated 
that no treatment had been provided for the claimant's 
fibromyalgia, and that none was indicated; that he complained 
of significant inability to work because of nightmares, 
fatigue and a sleep disorder; and that he was currently 
stable.  The claimant was referred to a Physical Evaluation 
Board.  The Physical Evaluation Board, convened in July 1998, 
found the claimant unfit for further naval service due to 
chronic migraine headaches, evaluated as 30 percent 
disabling, Klinefelter's Syndrome, which was considered to be 
a condition not constituting a physical disability.  The 
claimant's chronic migraine headaches were found to be 
incurred in active service, to constitute a permanent 
disability, to not have been incurred in combat or secondary 
to a combat-related injury, and not to have been incurred 
after September 14, 1978.  

A Supplemental Statement of the Case was provided the 
claimant and his representative on October 23, 1998.  By RO 
letter of December 18, 1998, the claimant and his 
representative were notified that his claims folder was being 
transferred to the Board.  

As noted, in a March 1999 decision, the Board denied service 
connection for a right knee disorder and for a right shoulder 
disorder as not well grounded, and Remanded the issues of 
service connection for a left knee disorder, a left shoulder 
disorder, chronic low back pain, and Klinefelter's Syndrome, 
as well as his claims for increased ratings for his service-
connected headaches and bilateral ureteroceles and 
diverticulum of the left ureter, to the RO for review and a 
determination as to whether the claimant filed a timely 
notice of disagreement and substantive appeal as to those 
issues.  If the determination was adverse to the claimant, he 
and his representative were to be notified of that 
determination and of his appellate rights, and if appellate 
review had been initiated by a notice of disagreement and 
completed by a substantive appeal following the issuance of a 
statement of the case, the case was to be returned to the 
Board for further appellate consideration. 

A report of VA neurology examination, conducted in March 
1999, cited the claimant's history of a daily headache 
disorder, beginning in 1994, which are throbbing in nature 
and involve the entire head, but are mostly right-sided.  His 
headaches were reported to often last the entire day, 
sometimes with nausea and dizziness, but without vomiting or 
photophobia.  He related that such headaches were triggered 
by multiple factors, including perfume or odors; that they 
are relieved by quiet and a dark room; and that three times 
weekly, his headaches are severe enough to prevent him from 
doing anything.  He denied any history of head injury, and 
indicated that he takes Nortriptyline for the headaches and 
fibromyalgia.  

Physical examination disclosed that he was alert and 
oriented, while vital signs were stable, and attention to 
language and detail were intact.  His pupils were equal and 
reactive, there was no ptosis, visual fields were full, 
extraocular movements were intact, there was no nystagmus, 
his smile was symmetric, his palate elevated equally, and his 
shoulder shrug was intact.  Motor examination revealed a 
normal tone and strength throughout, fine movements were 
equal, bilaterally, and there were no other movements noted, 
such as chorea or dystonia.  Sensory examination was intact 
to touch and position sense, cerebellar function was normal, 
his reflexes were diminished and 1+ throughout and 
symmetrical.  He had a normal gait, could walk on heels and 
toes, and Romberg and tandem Romberg were each negative.  The 
assessment was mixed headache disorder, with both migraine 
and tension type qualities, and the examiner indicated that 
severe headaches can contribute to unemployability due to 
missed work.  

A report of VA genitourinary examination, conducted in March 
1999, cited the claimant's assertion that he was unemployed 
secondary to his migraine headaches more so than his 
fibromyalgia.  It was noted that the claimant's fibromyalgia 
was diagnosed in April 1998; that his gastroesophageal reflux 
disease, migraine headaches and left ureterocele/diverticula 
were diagnosed in 1989; that he had experienced two urinary 
tract infections in 1989 and in 1997; and that he related 
that he had infertility secondary to a low sperm count.  The 
claimant related that he had experienced no further urinary 
complaints, no further urinary tract infections, burning, 
blood in the urine, no frequency, and had never had stones.  
He denied incontinence, impotence or sexual dysfunction.  
Genitourinary examination revealed that he had significantly 
smaller than average testicles, with no masses or tenderness, 
no penile discharge, and no flank tenderness.  The diagnoses 
were left ureterocele/diverticula; urinary tract infections, 
times two, including one polynephritis; circumcision as an 
adult; infertility secondary to low sperm count/small 
testicles; gastroesophageal reflux disease; migraine 
headaches; and fibromyalgia  

By RO letter of April 12 1999, the RO again requested all 
medical records relied upon by the SSA in awarding SSA 
disability benefits to the claimant, to include any 
Administrative Law Judge's decision.  No response was 
received to that request.

By RO letter of April 26, 1999, the claimant was asked to 
state whether he was claiming service connection for a 
psychiatric disorder and, if so, to identify the psychiatric 
disorder he wished to claim, and to submit evidence of 
continuity of symptomatology, treatment, and diagnosis from 
the date of service discharge forward.  The claimant failed 
to respond to that letter.

Another Supplemental Statement of the case was provided the 
claimant and his representative on April 5, 1999, addressing 
the issues of service connection for a left knee disorder, a 
left shoulder disorder, chronic low back pain, and 
Klinefelter's Syndrome, as well as his claim for an increased 
rating for his service-connected headaches.   and bilateral 
ureteroceles and diverticulum of the left ureter8.  

A June 1999 letter from Dr. B.A.C., a neurologist at the Mayo 
Clinic, stated that the claimant had undergone a neurology 
evaluation at that facility in May 1999; that he related a 
history of migraine hemicranial headaches, which had been 
treated with Nortriptyline that he was taking on an erratic 
basis; and that over the past 9 months, he had experienced 
approximately 10 spells, usually while in the recumbent 
position, as well as shrinkage of his vision, constriction 
from the periphery to the central areas of both sides of the 
vision, both eyes with complete blacking out of the vision, 
and with restoration of the vision within a few seconds.  The 
phenomenon cited was preceded by a sharp pain in the 
occipital area, without headache after the event occurs and 
no nausea or vomiting.  It was noted that during his usual 
migraine, no loss of visual field or changes occur.  

A neurologic examination in May 1999 ( Dr. A.J.A.) revealed 
that the claimant's pupils are normally responsive to light 
and accommodation, while he has the upgaze of the right eye 
with significantly inferior oblique direction.  It was found 
that the claimant's strength, sensation, reflexes, gait, 
coordination, tone and alternating motion rates were within 
normal limits.  The impression was transient binocular 
blindness, which was attributed to cerebral ischemia, 
especially that of the occipital lobes; structural lesion of 
the occipital lobes such as tumor or arteriovenous 
malformation (AVM); migraine; much less likely a seizure 
disorder; and further testing was proposed.  The claimant's 
history of noncompliance with his Nortriptyline medication 
was noted.  Other impressions included history of migraine 
headaches, currently stable although it would be more 
beneficial if the claimant were to take his Nortriptyline on 
a more regular basis; esophageal reflux disease; and 
fibromyalgia.

A rating decision of March 2000 increased the evaluation of 
the claimant's service-connected mixed vascular and tension 
headaches from 30 percent to 50 percent disabling, effective 
March 4, 1999; continued the noncompensable rating for 
bilateral ureteroceles and diverticulum of the left ureter; 
and denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The claimant and his representative were 
notified of those actions and of their right to appeal by RO 
letter of March 13, 2000.  The claimant submitted a Notice of 
Disagreement continuing his appeal for higher rating 
evaluations for his service-connected disabilities and for a 
total disability rating based on individual unemployability 
due to service-connected disabilities. 

A Supplemental Statement of the Case was provided the 
claimant and his representative on March 13, 2000, addressing 
the issues of increased ratings for his service-connected 
migraine and tension type headaches and bilateral 
ureteroceles and diverticulum of the left ureter.  A 
Statement of the Case was provided the claimant and his 
representative on May 12, 2000, addressing the denial of the 
claim for a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
claimant continued his appeals for higher rating for his 
service-connected disabilities, and perfected his appeal for 
a total disability rating based on individual unemployability 
due to service-connected disabilities.  

As noted, this case was previously before the Board in 
January 2001, at which time the Board denied a rating in 
excess of 30 percent for the claimant's service-connected 
migraine and tension typeheadaches prior to March 4, 1999, 
denied a rating in excess of 50 percent for service-connected 
mixed vascular and tension headaches on and after March 4, 
1999, and denied a compensable rating for service-connected 
bilateral ureteroceles and diverticulum of the left ureter.  
The Board remanded the issues of service connection for a 
left knee, low back, and left shoulder disorder to the RO for 
additional development of the evidence, to include VA 
examinations to determine the nature, extent and etiology of 
those disorders and for a medical opinion as to whether any 
currently diagnosed left knee, low back, and left shoulder 
disorder was etiologically related to any symptomatology 
shown in the service medical records.  In addition, the RO 
was to obtain an appropriate VA examination to ascertain the 
nature, severity, and etiology of any Klinefelter's Syndrome 
found present, with responses to specific questions 
propounded in that Remand order.  

A report of VA orthopedic and genitourinary examination, 
conducted in October 2002, cited the examiner's review of the 
claims folder, including his service medical records, and the 
Board's Remand order.  The examiner cited the claimant's 
history of inservice left knee complaints, diagnosed as 
contusion, with a normal X-ray, followed by a brief period of 
light duty and return to full duty.  The claimant complained 
of some pain in the left knee joint while walking, but 
indicated that such did not require him to stop walking, and 
that he obtained quick relief with Excedrin.  He further 
related that he had gotten no medical care for this 
complaint; that he works 8 hours daily as a housekeeper, 
which requires him to stand or walk continually for several 
hours at a time; and that he does not have to break that 
routine.  The record was noted to be silent for any joint 
effusion, and a 1997 examination in the record indicated that 
the claimant had minimal tenderness of the left knee joint.  

Examination of the claimant's left knee disclosed no 
deformity, swelling or tenderness, and he was able to bear 
weight, to hop on his left foot, and to fully squat and 
recover without causing any pain.  The claimant could fully 
extend both knees to 0 degrees and to flex both knees to 130 
degrees without any limitation due to pain.  There was no 
crepitation on motion, the left knee was negative for 
stressful maneuvers, and stressful maneuvers did not provoke 
any pain.  There was no instability in the left knee.  X-ray 
examination of the left knee disclosed no abnormalities.  The 
diagnosis was normal left knee examination, with normal X-
ray.

The claimant was noted to have been seen for complaints of 
back strain during active service in 1990 while doing some 
heavy lifting, and X-rays were negative.  He was briefly 
placed on light duty and then returned to full duty.  The 
claimant complained of some discomfort in his low back, 
without radiation, and unrelated to any motion or activity 
other than it usually occurs when standing.  He related that 
such was recurrent muscle spasm, not related to twisting or 
turning, but occasionally occurred on the job while bending 
over.

Examination of the lumbosacral spine disclosed no muscle 
spasm, tenderness or deformity, and the spinal alignment was 
normal.  Anterior flexion was to 70 degrees without pain, and 
a further 10 degrees with pain, while extension was to 30 
degrees with no pain, and no further extension with pain.  
Lateral flexion was to 45 degrees, bilaterally, without pain, 
and no further lateral flexion with pain.  Rotation was to 90 
degrees, bilaterally, without pain, and no further rotation 
with pain.  Straight leg raising was negative, bilaterally.  
X-rays of the lumbosacral spine disclosed no abnormalities.  
The diagnosis was mild lumbar spine strain, with normal X-
ray, and the examiner expressed the opinion that such was not 
due to service. 

The claimant denied any complaint related to his left 
shoulder, and denied claiming a left shoulder condition. 
Examination disclosed a full range of motion of the left 
shoulder, without limitation due to pain, and no instability 
was found in the left shoulder joint.  The diagnosis was 
normal left shoulder examination.

The examiner reported that the claimant was noted in service 
to have atrophic testes and azoospermia, but was currently 
sexually active and produces semen.  The service medical 
records indicated that in 1988 and 1989, he had carrier-type 
chromosome testing, which revealed an abnormality of his XY 
chromosome, which was the basis for his diagnosis of 
Klinefelter's syndrome.  

Examination disclosed that the claimant has a male 
physiognomy, without gynecomastia or female body type.  His 
penis was normal on examination, while his testicles were 
soft and atrophic.  The diagnosis was congenital 
Klinefelter's syndrome defined by carrier-type chromosome 
testing, according to the record.  The examiner noted that 
clinical features of Klinefelter's syndrome were absent on 
examination, and further expressed the opinion that 
Klinefelter's syndrome is a congenital chromosomal 
abnormality which was not caused by running, or aggravated by 
his military service.   

A Supplemental Statement of the Case was provided the 
claimant and his representative on December 4, 2002, 
addressing the issues of service connection for a left knee 
and left shoulder disorder, for chronic low back pain, and 
for Klinefelter's syndrome, as well as a total disability 
rating based on individual unemployability due to service-
connected disabilities.   

In a Substantive Appeal (VA Form 9), received December 13, 
2002, the claimant reiterated his intention to appeal the 
denial of his claims for service connection and for increased 
ratings or increased ratings, asserted that the VA 
examinations were inadequate and not in compliance with 
38 U.S.C.A. §§ 5103 and 5103A, and asserted that the RO had 
failed to comply with the VCAA in adjudicating his claims.  
In a letter to the RO, received December 13, 2002, the 
claimant's representative asked that the appeal be forwarded 
to the Board.

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities, 
including arthritis, when manifested to a compensable degree 
within the initial post service year.  38 C.F.R. §§ 3.307, 
3.309(b) (2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 2002).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304(b) (2002).

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (2002).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of  38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Congenital or developmental defects, refractive error of the 
eye, personality 
disorders and mental deficiency as such are not diseases or 
injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(d), Part 4, § 4.9 (2002).

The Court has held that a lay person, such as the claimant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu 
v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
testimony is not competent, it cannot be probative.  The 
Court has further held that a claimant's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997);  Gilbert v. Derwinski,  1 Vet. 
App. 49, 58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  Although the Board is obligated to consider hearing 
testimony, in evaluating such testimony it may consider such 
factors as self interest.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

Congenital or developmental defects, refractive error of the 
eye, personality 
disorders and mental deficiency as such are not diseases or 
injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(d), Part 4, § 4.9 (2002).

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002).  The Court has interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997);  Gilbert v. Derwinski,  1 Vet. 
App. 49, 58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  

The duty to assist is not a one-way street.  If a veteran 
wishes help in developing a claim, he or she cannot passively 
wait for it in those circumstances where he or she may or 
should have evidence that is essential in obtaining putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
reconsidered, 1 Vet. App. 406 (1991);  Wamhoff v. Brown,  8 
Vet. App. 517, 522 (1996).  In addition, the Federal Circuit 
Court has held that the general rule is that where evidence 
to prove a fact is peculiarly within the knowledge and 
competence of one of the parties, fairness requires that 
party to bear the burden of coming forward.  Jensen v. Brown,  
19 F.3d. 1413 (Fed. Cir. 1994).  



Service Connection for a Left Knee Disorder

As noted, the service medical records show that in May 1988, 
the claimant was seen for complaints of a strained left knee 
while playing basketball.  Examination revealed no specific 
injury, no swelling or effusion, no apprehension sign, no 
tenderness of the patella, a negative drawer's sign, and 
negative Appley's and McMurray's signs.  The assessment was 
mild medial collateral ligament strain.  In a report of 
medical history completed by the claimant at the time of a 
routine medical evaluation in December 1991, he denied any 
history of bone, joint or other deformity; arthritis, 
rheumatism or bursitis; or "trick" or locked knee.  A 
report of routine medical examination, conducted in December 
1991, disclosed no abnormalities of the musculoskeletal 
system, or upper or lower extremities.  In a report of 
medical history completed by the claimant at the time of a 
medical evaluation in January 1993, he denied any history of 
bone, joint or other deformity; arthritis, rheumatism or 
bursitis; or "trick" or locked knee.  In a report of 
medical history completed by the claimant at the time of a 
reenlistment medical examination, conducted in October 1993, 
he denied any history of bone, joint or other deformity; 
arthritis, rheumatism or bursitis; or "trick" or locked 
knee.  No further complaint, treatment, findings or diagnosis 
of a left knee disorder was shown at any time prior to 
October 1995, when the claimant was seen for complaints of 
bilateral knee pain of 3 day's duration after spending time 
on his knees laying tile.  Examination revealed no edema, no 
ecchymosis, no erythema, no obvious deformity, no pain on 
varus or valgus stress, no ligamental laxity, and a negative 
drawer's and McMurray's sign.  There were no findings of 
swelling or effusion, no apprehension sign, and no tenderness 
of the patellae.  The assessment was bilateral patellofemoral 
syndrome.  

No further complaint, treatment, findings or diagnosis of a 
left knee disorder was shown during the claimant's remaining 
period of active service, or at the time he was placed on the 
Temporary Disability Retired List in August 1995.  

A report of VA orthopedic examination, conducted in April 
1996, cited the claimant's complaints of bilateral knee pain, 
under the patellae, with no history of knee trauma.  He 
complained of crepitus and pain on climbing or descending 
stairs, but denied locking, clicking, or popping of the 
knees, and denied any problems with walking.  Examination of 
the knees revealed a positive crepitus, bilaterally, without 
swelling, deformity, subluxation, lateral instability, 
malunion, or non-union with loose motion.  A full range of 
knee motion on extension and flexion was demonstrated, with 
no report of pain, and X-rays of the knees revealed no 
evidence of fracture or traumatic bony abnormality, no 
evidence of osteolytic or osteoblastic lesion, no periosteal 
new bone formation, and no significant bone or joint 
abnormalities of the knees, bilaterally.  The diagnosis were 
patellofemoral pain.  

A report of VA neurological examination of the claimant, 
conducted in April 1996, showed that no motor, sensory or 
reflex deficits were found, his gait was normal, and no 
impairment of strength or coordination affecting the 
performance of ordinary activities of daily living was found.  

VA outpatient treatment records from the VAMC, Westside, 
dated from December 1996 to February 1998, show no complaint, 
treatment, findings or diagnosis of a left knee disorder.  In 
May 1997, examination of the claimant disclosed no motor, 
sensory or reflex deficits, and he had a normal gait.  
Physical examination of the claimant in July 1997 cited 
complaints of nonspecific symptoms, and noted that 
examination was negative, and in September 1997, the 
claimant's motor strength was 5/5, bilaterally, and no muscle 
atrophy was found.  

An October 1997 report prepared for the Indiana Disability 
Determination Bureau cited the claimant's complaints of 
"arthritis" in the knee.  Examination disclosed that the 
claimant had a normal gait, and was able to walk heel and toe 
and tandemly; that he had a full range of motion in all 
joints; and that no anatomical deformities were found in any 
joint.  Examination of the extremities disclosed bruises on 
the knees, with minimal tenderness, and no restriction of 
movements, and it was noted that X-rays were not indicated.  
Neurological examination revealed that motor strength was 
5/5, muscle tone was normal, and there was no evidence of 
muscle atrophy or spasms, deep tendon reflexes were 2/4 and 
symmetrical, and no sensory deficits were found.  Range of 
motion testing in the lower extremities disclosed no 
limitation of motion, and it was indicated that all active 
mechanical range of motion was measured and found to be 
normal as per the standards of the American Association of 
Orthopedic Surgeons.  The pertinent impression was arthralgia 
of the knee (unspecified), mild to moderate, and there was no 
findings of arthritis in the claimant's left knee.  

In March 1998, the claimant was seen for complaints of low 
back pain after bending over while playing pool, without 
radiation, paresthesias, or weakness.  Examination of the 
claimant in March 1998 revealed that he could heel and toe 
walk and walk on his heels and toes, and that muscle strength 
was normal, sensation was intact throughout the legs, and 
reflexes were 2+, equal and active, and large toe extensors 
were normal.  

A report of examination of the claimant for a Physical 
Evaluation Board in July 1998 disclosed no complaints related 
to his left knee, and examination revealed no motor, sensory, 
and reflex deficits of the lower extremities.

A report of VA neurology examination, conducted in March 
1999, showed that motor examination revealed a normal tone 
and strength throughout, fine movements were equal, 
bilaterally, while sensory examination was intact, reflexes 
were diminished and 1+ throughout and symmetrical.  The 
claimant had a normal gait, could walk on heels and toes, and 
Romberg and tandem Romberg were each negative.

A neurologic examination conducted at the Mayo Clinic in May 
1999 ( Dr. A.J.A.) disclosed no motor, sensory or reflex 
deficits of the left lower extremity.  While fibromyalgia was 
noted, the examiner indicated no involvement of the 
claimant's left knee.  

A report of VA orthopedic examination, conducted in October 
2002, cited the claimant's history of inservice left knee 
complaints, diagnosed as contusion, with a normal X-ray, 
followed by a brief period of light duty and return to full 
duty.  The claimant complained of some pain in the left knee 
joint while walking, but indicated that such did not require 
him to stop walking, and that he obtained quick relief with 
Excedrin.  He further related that he had gotten no medical 
care for this complaint; that he works 8 hours daily as a 
housekeeper, which requires him to stand or walk continually 
for several hours at a time; and that he does not have to 
break that routine.  The medical record was noted to be 
silent for any finding of joint effusion, and a [October] 
1997 examination in the record indicated that the claimant 
had minimal tenderness of the left knee joint.  

Examination of the claimant's left knee disclosed no 
deformity, swelling or tenderness, and he was able to bear 
weight, to hop on his left foot, and to fully squat and 
recover without causing any pain.  The claimant could fully 
extend both knees to 0 degrees and to flex both knees to 130 
degrees without any limitation due to pain.  There was no 
crepitation on motion, the left knee was negative for 
stressful maneuvers, and stressful maneuvers did not provoke 
any pain.  There was no instability in the left knee.  X-ray 
examination of the left knee disclosed no abnormalities.  The 
diagnosis was normal left knee examination, with normal X-
ray.

Based upon the foregoing, the Board finds that the claimant's 
inservice left knee complaints were acute and transitory, 
resolving without residual impairment, and that postservice 
examinations have disclosed no objective clinical findings of 
left knee motor, sensory or reflex deficits, no X-ray 
evidence of any bony abnormality of the left knee, and no 
other competent medical evidence of any current left knee 
impairment or loss of function.  The Board further finds that 
the impression of left knee arthralgia in October 1997 was 
based solely upon the subjective complaints of the claimant, 
without objective clinical findings of any left knee disorder 
or impairment, and that the report of VA orthopedic 
examination in October 2002 found that the claimant's left 
knee was normal on examination.  Based upon the foregoing, 
and for the reasons and bases stated, the Board finds that 
service connection for a left knee disorder is not warranted.  
Accordingly, service connection for a left knee disorder must 
be denied.



Service connection for a Left Shoulder Disorder

The service medical records show that in July 1989, the 
claimant was seen for complaints of left shoulder pain after 
playing softball.  Examination disclosed no limitation of 
motion, bruises or muscle spasm, and no loss of muscle 
strength.  The assessment was 1st degree pectoralis, or 
possibly infraspinatus, strain, and X-rays were negative for 
any bony injury.  He was placed on light duty for one week.  
No further complaint, treatment, findings or diagnosis of a 
left shoulder disorder was shown during the claimant's 
remaining period of active service.  In a report of medical 
history completed by the claimant at the time of a routine 
medical evaluation in December 1991, he denied any history of 
bone, joint or other deformity; arthritis, rheumatism or 
bursitis; or painful or "trick" shoulder.  A report of 
routine medical examination, conducted in December 1991, 
disclosed no abnormalities of the musculoskeletal system or 
upper extremities.  In a report of medical history completed 
by the claimant at the time of a medical evaluation in 
January 1993, he denied any history of bone, joint or other 
deformity; arthritis, rheumatism or bursitis; or painful or 
"trick" shoulder.  In a report of medical history completed 
by the claimant at the time of a reenlistment medical 
examination, conducted in October 1993, he denied any history 
of bone, joint or other deformity; arthritis, rheumatism or 
bursitis; or painful or "trick" shoulder.  

The claimant's service medical records show that he was 
placed on the Temporary Disability Retired List (TDRL) in 
August 1995 with a diagnosis of chronic migraine headache, 
and Klinefelter's Syndrome.  No mention was made of left 
shoulder symptoms.  The claimant's original application for 
VA disability compensation benefits (VA Form 21-526), 
received at the RO on April 1996, reported no postservice 
treatment for a left shoulder disorder.  

A report of VA general medical examination, conducted in 
April 1996, cited the claimant's complaints of right shoulder 
pain, but made no mention of any left shoulder complaints or 
symptomatology.  Musculoskeletal examination disclosed no 
clinical findings or diagnosis of a left shoulder disorder.  
Examination revealed that the claimant had a normal posture, 
while clinical findings were generally negative, and there 
were no findings or diagnosis of a left shoulder problem.  

A report of VA neurological examination, conducted in April 
1996, revealed no motor, sensory or reflex deficits, and no 
impairment of strength or coordination affecting the 
performance of ordinary activities of daily living.  

VA outpatient treatment records from the VAMC, Westside, 
dated from December 1996 to February 1998, disclose no 
complaint, treatment, findings or diagnosis of a left 
shoulder disorder.  In November 1996, a systemic neurological 
inquiry was negative for any abnormality, and in May 1997, no 
motor, sensory or reflex deficits were shown.  In June 1997, 
examination of the claimant revealed that his deep tendon 
reflexes were normal in his upper and lower extremities.  
Physical examination in July 1997 cited complaints of 
nonspecific symptoms, and noted that examination was 
negative.  Outpatient treatment records from the VA 
Outpatient Clinic, Crown Point, dated from September 1997 to 
March 1998, show that examination in March 1998 revealed that 
the claimant's muscle strength was normal, sensation was 
intact, and reflexes were 2+, equal and active.  

In an October 1997 report prepared for the Indiana Disability 
Determination Bureau by the Institute for Family Health, 
showed that no anatomical deformities were found in any 
joint; that neurological examination revealed that motor 
strength was 5/5, muscle tone was normal, and there was no 
evidence of muscle atrophy or spasms.  Deep tendon reflexes 
were 2/4 and symmetrical, no sensory deficits were found, 
while his grip strength was 5/5, and he had good fine finger 
manipulative abilities.  Range of motion testing in the upper 
extremities disclosed no limitation of motion, and it was 
indicated that all active mechanical range of motion was 
measured and found to be normal as per the standards of the 
American Association of Orthopedic Surgeons.  

That report included a report of a December 1997 MRI of the 
claimant's cervical spine showing normal anatomic alignment, 
with a mild disc bulge at the C6-7 level which did not cause 
significant canal stenosis and no cord compression.  The 
remaining disc levels appeared normal, the neural foramina 
were patent, the cord and cervical medullary junction were 
normal in morphology and signal characteristics, and no 
abnormal enhancement was shown following contrast 
administration.  

The claimant's service medical records show that he underwent 
a service medical examination in May 1998, and that he was 
referred to a Physical Evaluation Board.  The Physical 
Evaluation Board, convened in July 1998, found the claimant 
unfit for further naval service due to chronic migraine 
headaches, evaluated as 30 percent disabling, Klinefelter's 
Syndrome, which was considered to be a condition not 
constituting a physical disability.  No mention was made of 
any left shoulder disorder.  

A report of VA neurology examination, conducted in March 
1999, showed that the claimant's motor examination revealed a 
normal tone and strength throughout, fine movements were 
equal, bilaterally, and sensory examination was intact to 
touch and position sense, his reflexes were diminished and 1+ 
throughout and symmetrical.  

By RO letter of April 12 1999, the RO again requested all 
medical records relied upon by the SSA in awarding SSA 
disability benefits to the claimant, to include any 
Administrative Law Judge's decision.  No response was 
received to that inquiry.  

A June 1999 letter from Dr. B.A.C., a neurologist at the Mayo 
Clinic, provided no information relevant to this issue.  A 
neurologic examination in May 1999 (Dr. A.J.A.) revealed that 
the claimant's strength, sensation, reflexes, coordination, 
tone and alternating motion rates were within normal limits.  

As noted, this case was previously before the Board in 
January 2001, at which time the Board remanded the issues of 
service connection for left knee and left shoulder disorders, 
and chronic low back pain to the RO for additional 
development of the evidence, to include VA examinations to 
determine the nature, extent and etiology of those disorders 
and for a medical opinion as to whether any currently 
diagnosed left knee, left shoulder or low back disorder was 
etiologically related to any symptomatology shown in the 
service medical records.  In addition, the RO was to obtain 
an appropriate VA examination to ascertain the nature, 
severity, and etiology of any Klinefelter's Syndrome found 
present, with responses to specific questions propounded in 
that Remand order.  

A report of VA orthopedic examination, conducted in October 
2002, cited the examiner's review of the claims folder, 
including the service medical records, as well as the Board's 
Remand order.  The examiner noted that the record was silent 
for any findings of joint effusion; that the claimant denied 
any complaint related to his left shoulder, and denied 
claiming a left shoulder condition.  Examination disclosed a 
full range of motion of the left shoulder, without limitation 
due to pain, and no instability was found in the left 
shoulder joint.  The diagnosis was normal left shoulder 
examination.

Based upon the foregoing, the Board finds that the claimant's 
single inservice left shoulder complaint was acute and 
transitory, resolving without residual impairment; that 
postservice examinations have disclosed no objective clinical 
findings of a left shoulder disorder; that there is no motor, 
sensory or reflex deficits or X-ray evidence of any bony 
abnormality of the left shoulder; and that there is no other 
competent medical evidence of any current left shoulder 
impairment or loss of function.  Further, the Board notes 
that the appellant has disclaimed any left shoulder 
complaint, and asserted that he never filed a claim for a 
left shoulder condition.  To the same point, the report of VA 
orthopedic examination in October 2002 found that the 
claimant's left shoulder was normal on examination.  Based 
upon the foregoing, and for the reasons and bases stated, the 
Board finds that service connection for a left shoulder 
disorder is not warranted.  Accordingly, service connection 
for a left shoulder disorder must be denied.




Service Connection for Chronic Low Back Pain

The service medical records show that in March 1988, the 
claimant was seen for complaints of back pain, with the only 
symptom found being a subjective tenderness over the T5,T6 
spinous process, with an otherwise normal examination, and 
negative X-rays.  The assessment was contusion.  In a report 
of medical history completed by the claimant at the time of a 
routine medical evaluation in December 1991, he denied any 
history of bone, joint or other deformity; arthritis, 
rheumatism or bursitis; or recurrent back pain.  A report of 
routine medical examination, conducted in December 1991, 
disclosed no abnormalities of the spine, musculoskeletal 
system, or upper or lower extremities, while hypoplastic 
testes were noted bilaterally, without masses.  In July 1992, 
the claimant complained of low back pain after lifting while 
bent over, with no urinary symptoms, no radiating pain, and 
no signs of sciatica, assessed as paraspinous muscle strain 
with mild intermittent spasm.  In a report of medical history 
completed by the claimant at the time of a medical evaluation 
in January 1993, he denied any history of bone, joint or 
other deformity; arthritis, rheumatism or bursitis; or 
recurrent back pain.  In a report of medical history 
completed by the claimant at the time of a reenlistment 
medical examination, conducted in October 1993, he denied any 
history of bone, joint or other deformity; arthritis, 
rheumatism or bursitis; or recurrent back pain.  The 
claimant's service medical records show that in October 1995, 
the claimant was seen for complaints of back pain while 
lifting weights, assessed as trapezius strain.  

The claimant was placed on the Temporary Disability Retired 
List (TDRL) in August 1995 with a diagnosis of chronic 
migraine headache, and Klinefelter's Syndrome.  No mention 
was made of low back symptoms.  The claimant's original 
application for VA disability compensation benefits (VA Form 
21-526), received at the RO on April 1996, reported no 
postservice treatment for a low back disability.  

A report of VA general medical examination, conducted in 
April 1996, cited the claimant's complaints of a muscle pull 
in the low back in 1993.  Examination revealed that he had a 
normal posture and gait; and clinical findings were generally 
negative.  A report of VA neurological examination, conducted 
in April 1996, shows that no motor, sensory or reflex 
deficits were found, and there was no impairment of strength 
or coordination affecting the performance of ordinary 
activities of daily living.

A report of VA orthopedic examination of the claimant's 
lumbosacral spine, conducted in April 1996, noted his 
complaint that he experiences low back pain with flexion and 
on carrying more than 50 pounds, but denied numbness and 
tingling, bowel or bladder symptoms, or radiculopathy.  
Examination revealed that the claimant had a normal posture 
and gait, with no fixed deformities, and no abnormalities of 
the musculature of the back.  No paraspinal tenderness was 
present, and straight leg raising was negative, bilaterally.  
A full range of motion of the spine was demonstrated on 
forward flexion, extension, and bending and rotation, 
bilaterally, with no evidence of pain on motion and no 
evidence of neurological involvement.  X-rays of the 
lumbosacral spine disclosed no evidence of fracture or 
compression deformity, no evidence of osteolytic or 
osteoblastic metastasis, and no evidence of any significant 
abnormality of the spine.  The pedicles were intact, the 
vertebral bodies were  in good alignment, and the disc spaces 
were maintained.  The diagnosis was mechanical low back pain.  

VA outpatient treatment records from the VAMC, Westside, 
dated from December 1996 to February 1998, disclose no 
complaint, treatment, findings or diagnosis of a low back 
disorder.  In November 1996, a systemic neurological inquiry 
was negative for any abnormality, and in May 1997, no motor, 
sensory or reflex deficits were shown.  In June 1997, 
examination of the claimant revealed that his deep tendon 
reflexes were normal in his upper and lower extremities.  
Physical examination in July 1997 cited complaints of 
nonspecific symptoms, and noted that examination was 
negative.  

In March 1998, the claimant was seen at the outpatient 
clinic, Crown Point, for complaints of low back pain after 
bending over while playing pool, without radiation, 
paresthesias, or weakness.  Examination revealed that he 
could heel and toe walk, walk on heels and toes, straight leg 
raising was negative, muscle strength was normal, sensation 
was intact throughout the legs and all toes, reflexes were 
2+, equal and active, and large toe extensors were normal.  
The assessment was lower back sprain.  

An October 1997 report prepared for the Indiana Disability 
Determination Bureau by the Institute for Family Health, 
showed that the claimant had a normal gait; that he was able 
to walk heel and toe and tandemly; and that he had a full 
range of motion in all joints.  No spinal tenderness was 
found, straight leg raising was negative, and no anatomical 
deformities were found in any joint.  Neurological 
examination revealed that motor strength was 5/5, muscle tone 
was normal, and there was no evidence of muscle atrophy or 
spasms.  No sensory deficits were found, while his grip 
strength was 5/5, and he had good fine finger manipulative 
abilities, including the ability to button, zip, and pick up 
coins.  Range of motion testing in the dorsolumbar spine 
disclosed no limitation of motion, and it was indicated that 
all active mechanical range of motion was measured and found 
to be normal as per the standards of the American Association 
of Orthopedic Surgeons, which were specifically cited.  

The claimant's service medical records show that he underwent 
a service medical examination in May 1998 which noted that he 
complained of significant inability to work because of 
nightmares, fatigue and a sleep disorder, but made no mention 
of low back pain.  The claimant was referred to a Physical 
Evaluation Board, convened in July 1998, which found the 
claimant unfit for further naval service due to chronic 
migraine headaches, evaluated as 30 percent disabling, and 
Klinefelter's Syndrome, which was considered to be a 
condition not constituting a physical disability.  No mention 
was made of low back pain.  

A report of VA neurology examination, conducted in March 
1999, showed that the claimant was alert and oriented, while 
vital signs were stable, and his shoulder shrug was intact.  
Motor examination revealed a normal tone and strength 
throughout, fine movements were equal, bilaterally, and 
sensory examination was intact to touch and position sense, 
his reflexes were diminished and 1+ throughout and 
symmetrical.  He had a normal gait, could walk on heels and 
toes, and Romberg and tandem Romberg were each negative.  

A neurologic examination in May 1999 ( Dr. A.J.A.) revealed 
that the claimant's strength, sensation, reflexes, gait, 
coordination, tone and alternating motion rates were within 
normal limits.  A June 1999 letter from Dr. B.A.C., a 
neurologist at the Mayo Clinic, included no evidence 
pertinent to the issue under discussion.  

As noted, this case was previously before the Board in 
January 2001, at which time the Board, inter alia, remanded 
the issue of service connection for chronic low back pain to 
the RO for additional development of the evidence, to include 
VA examinations to determine the nature, extent and etiology 
of those disorders and for a medical opinion as to whether 
any currently diagnosed low back disorder was etiologically 
related to any symptomatology shown in the service medical 
records.  

A report of VA orthopedic examination, conducted in October 
2002, cited the examiner's review of the claims folder , 
including his service medical records, and the Board's Remand 
order.  The claimant was noted to have been seen for 
complaints of back strain during active service in 1990 while 
doing some heavy lifting, and X-rays were negative.  He was 
briefly placed on light duty and then returned to full duty.  
The claimant complained of some discomfort in his low back, 
without radiation, and unrelated to any motion or activity 
other than it usually occurs when standing.  He related that 
such was recurrent muscle spasm, not related to twisting or 
turning, but occasionally occurred on the job while bending 
over.  

Examination of the lumbosacral spine disclosed no muscle 
spasm, tenderness or deformity, and the spinal alignment was 
normal.  Anterior flexion was to 70 degrees without pain, and 
a further 10 degrees with pain, while extension was to 30 
degrees with no pain, and no further extension with pain.  
Lateral flexion was to 45 degrees, bilaterally, without pain, 
and no further lateral flexion with pain.  Rotation was to 90 
degrees, bilaterally, without pain, and no further rotation 
with pain.  Straight leg raising was negative, bilaterally.  
X-rays of the lumbosacral spine disclosed no abnormalities.  
The diagnosis was mild lumbar spine strain, with normal X-
ray, and the examiner expressed the medical opinion that such 
was not due to service. 

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the claimant's inservice low 
back complaints were acute and transitory, resolving without 
residual impairment; that several acute back complaints were 
shown at intervals during active service, including in March 
1988, in July 1992, and in October 1995, but no pertinent 
clinical findings were recorded on those occasions.  Further, 
the claimant completed medical histories at the time of 
medical examinations and evaluations in December 1991, in 
January 1993, and in October 1993, in which he denied any 
history of bone, joint or other deformity; arthritis, 
rheumatism or bursitis; or recurrent back pain.  The Board 
finds that no chronic low back disorder was shown during 
active service; that postservice examinations have disclosed 
no objective clinical findings of a chronic low back 
disorder; that postservice medical records consistently 
reflect no objective clinical findings of any motor, sensory 
or reflex deficits, that straight leg raising is consistently 
negative; that there is no X-ray evidence of any bony 
abnormality of the low back and lumbosacral spine; and that 
there is no other competent medical evidence of any current 
low back impairment apart from the report of VA orthopedic 
examination in October 2002 finding that the claimant had a 
"mild lumbar spine strain" which was determined to be not 
due to service, and that no contrary medical opinion is of 
record.  Based upon the foregoing, and for the reasons and 
bases stated, the Board finds that service connection for a 
chronic low back disability manifested by pain is not 
warranted.  Accordingly, service connection for chronic low 
back pain must be denied.

Service Connection for Klinefelter's Syndrome

The inservice and postservice evidence addressing 
Klinefelter's Syndrome has been set out in detail in the 
Evidence section, above, and repeating that evidence would 
not serve any purpose.  With respect to the claim for service 
connection for Klinefelter's syndrome, the veteran's service 
medical records include a November 1986 entrance examination 
report which is silent as to Klinefelter's syndrome, and 
shows that his genitourinary system was clinically evaluated 
as normal.  Service medical records, dated in 1988 and 1989, 
show that the veteran was noted to have atrophic testes and 
azoospermia and he was diagnosed with Klinefelter's syndrome 
in about October 1988, based upon karyotype testing.  
Subsequently dated service medical records, including a 
report from a Physical Evaluation Board, dated in 1998, 
contain diagnoses of Klinefelter's syndrome.  

In a precedent opinion, VAOPGCPREC 82-90, the VA's Office of 
General Counsel (GC) examined the issue of whether service 
connection may be granted for disorders of congenital or 
developmental origin.  As a starting point, the GC noted that 
the issue of service connection for developmental conditions 
is governed by 38 C.F.R. § 3.303(c) and § 4.9.  Under 38 
C.F.R. 3.303(c), congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  Under 38 C.F.R. 4.9, mere 
congenital or developmental defects, absent displaced or 
supernumerary parts, refractive error of the eye, personality 
disorders, and mental deficiency are not disease or injuries 
within the meaning of applicable legislation for disability 
compensation purposes.

With regard to congenital or developmental defects, GC has 
defined a "defect" as an imperfection or structural 
abnormality or condition which is more or less stationary in 
nature.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  
The General Counsel held that although service connection may 
not be granted for a defect, service connection may be 
granted for a disability which is shown by the evidence to 
have resulted from a defect which was subject to a 
superimposed disease or injury during service.  Therefore, 
more than an increase in severity during service is required 
to warrant a grant of service connection.  Id.

The term "disease" had been defined as "any deviation from 
or interruption of the normal structure or function of any 
part, organ or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown." Id.  
Service connection may be granted for a congenital disease on 
the basis of aggravation (as opposed to the natural progress 
of the disease) primarily because they are subject to 
improvement or deterioration. Id.; see also 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; Monroe v. Brown, 4 Vet. App. 513 
(1993).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  See 38 
C.F.R. § 3.303(b).

As noted, the Board remanded this issue to the RO in January 
2001 for an appropriate VA examination to ascertain the 
nature, severity, and etiology of any Klinefelter's Syndrome 
found present, with responses to specific questions 
propounded in that Remand order.  Those specific questions 
were as follows:  

(a) Does the veteran have Klinefelter's 
syndrome? 

(b) If the veteran has Klinefelter's 
syndrome, is this a congenital or a 
developmental defect, or a congenital 
disease? 

(c) If Klinefelter's syndrome is a 
congenital defect, was the veteran's 
Klinefelter's syndrome subject to a 
superimposed disease or injury during the 
veteran's service? (If so, the examiner 
is requested to quantify the degree of 
additional disability to the 
Klinefelter's syndrome resulting from the 
superimposed disease or injury.) 

(d) If Klinefelter's syndrome is a 
congenital disease, did the veteran's 
Klinefelter's syndrome chronically worsen 
or increase in severity during service? 
(If Klinefelter's syndrome chronically 
worsened or increased in severity during 
service, the examiner is requested to 
quantify the degree of additional 
disability to the Klinefelter's syndrome 
resulting from aggravation). 

After reviewing the claimant's service medical records and 
all other medical evidence in the claims folder; the VA 
genitourinary examiner expressed the following medical 
opinions:

The clinical features of Klinefelter's syndrome are absent on 
the current examination.  The Board takes that expression of 
medical findings and conclusion to constitute a negative 
response to question (a) Does the veteran have Klinefelter's 
syndrome? 

In response to question (b), which asks if Klinefelter's 
syndrome is a congenital or a developmental defect, or a 
congenital disease? The VA genitourinary examiner stated that 
Klinefelter's syndrome is a congenital chromosomal 
abnormality.  The Board takes that expression of medical 
opinion to respond to question (b) that Klinefelter's 
syndrome is a congenital defect.  However, as the response to 
question (a) was that the clinical features of Klinefelter's 
syndrome are absent on the current examination of the 
claimant, question (b) is moot based upon the finding that 
the claimant does not have Klinefelter's syndrome.  

In response to question (c): If Klinefelter's syndrome is a 
congenital defect, was the veteran's Klinefelter's syndrome 
subject to a superimposed disease or injury during the 
veteran's service? the examiner responded that the claimant 
had a male physiognomy, with a normal penis and no 
gynecomastia or female body type; and that he is sexually 
active and produces semen.  The Board takes that expression 
of medical opinion as a negative response to question (c) as 
to whether the veteran's Klinefelter's syndrome was subject 
to a superimposed disease or injury during the veteran's 
service?  In addition, the VA genitourinary examiner's 
response was to the effect that Klinefelter's syndrome is a 
congenital chromosomal abnormality which was not caused by 
running (see inservice reports of the claimant's groin pain 
and possible testicular injury after running) and was not 
aggravated by his military service.  Thus, based upon those 
medical opinion s and conclusions, there is no superimposed 
disease or injury which the VA genitourinary examiner might 
quantify. 

In response to question (d): If Klinefelter's syndrome is a 
congenital disease, did the veteran's Klinefelter's syndrome 
chronically worsen or increase in severity during service?  
the VA genitourinary examiner responded that Klinefelter's 
syndrome is a congenital chromosomal abnormality which was 
not caused by running and was not aggravated by his military 
service.  As competent medical opinion is to the effect that 
that the claimant does not have Klinefelter's syndrome, and 
that such condition was not caused or aggravated by active 
service, there is no underlying and no superimposed or 
additional disability to quantify.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that competent medical evidence and 
opinion, which has not been contravened, shows that the 
clinical features of Klinefelter's syndrome are absent on the 
current examination of the claimant; that Klinefelter's 
syndrome is a congenital chromosomal abnormality for which VA 
disability compensation benefits are not payable pursuant to 
38 C.F.R. §§ 3.303(c), Part 4, § 4.9 (2002); that no 
superimposed disease or injury was shown during active 
service; and that Klinefelter's syndrome was not caused or 
aggravated by active service. Accordingly, service connection 
for Klinefelter's syndrome is not warranted on the basis of 
causation or aggravation, or superimposed disease or injury 
during active service.  Accordingly, service connection for 
Klinefelter's syndrome must be denied. 

Entitlement to a Total Disability Rating Based on 
Unemployability due to Service-Connected Disabilities

Total disability ratings for compensation may be assigned 
where the schedular rating for the disability or disabilities 
is less than 100 percent when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.340, 3.341, and Part 4, § 4.15 (2002).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a  result of a single service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 3.340, 
Part 4, § 4.16 (2002).  A veteran may be considered 
unemployable upon termination of employment which was 
provided on account of disability, or in which special 
consideration was given on account of the same, when it is 
satisfactorily shown that he or she is unable to secure 
further employment.  38 C.F.R. Part 4, § 4.18 (2002).  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. Part 4, § 4.19 
(2002).  

The record shows that service connection is in effect for 
mixed vascular and tension type headaches, evaluated as 50 
percent disabling, and for bilateral ureteroceles and 
diverticulum of the left ureter, evaluated as noncompensably 
disabling; the combined service-connected disability rating 
is 50 percent.  The claimant has reported a high school 
education, and occupational experience as a policeman, as a 
groundskeeper, as a gas station employee, as a security 
guard, as a painter, and as an able seaman and deck hand.  In 
addition, he reports that he is currently employed on a full-
time basis as a housekeeper.  

The record shows that the Board addressed the evaluation of 
the claimant's service-connected disabilities in its decision 
of January 29, 2001.  That decision found that in August 
1996, the RO granted service connection for the veteran's 
mixed vascular and tension-type headaches, evaluated as 30 
percent disabling, and assigned an effective date of December 
4, 1995.  In March 2000, the RO increased the veteran's 
evaluation to 50 percent, and assigned an effective date of 
March 4, 1999.  Accordingly, the issue before the Board in 
January 29, 2001 was whether a rating in excess of 30 percent 
for headaches was warranted prior to March 4, 1999, and 
whether a rating in excess of 50 percent was warranted for 
any period from March 4, 1999 to the present.

Under 38 C.F.R. 4.124a, Diagnostic Code 8100, a 30 percent 
evaluation will be assigned for migraine headaches resulting 
in characteristic prostrating attacks occurring on an average 
once a month over the prior several months.  A 50 percent 
evaluation will be assigned for migraine headaches with very 
frequent completely prostrating prolonged attacks productive 
of severe economic inadaptability.  The 50 percent rating is 
the maximum rating allowable under Diagnostic Code 8100.  38 
C.F.R. 4.124a, Diagnostic Code 8100 (2002). 

In it's consideration, the Board noted that the claimant's 
service medical records include a Physical Evaluation Board 
report, dated in June 1998, which indicated that he was 
determined to be unfit for service due to chronic migraine 
headaches.  In his VA Form 21-8940, applying for a total 
disability rating based on individual unemployability due to 
service-connected disabilities, the claimant again reported a 
high school education, but failed to disclose his prior 
occupational experience.  On the VA examination in October 
2000, the claimant reported that he is currently employed on 
a full-time basis as a housekeeper.

The post-service evidence includes the veteran's application, 
received in April 1996, which shows that he left the section 
pertaining to employment history blank.  The service medical 
records show, however, that the claimant has reported a high 
school education, and occupational experience as a policeman, 
as a groundskeeper, as a gas station employee, as a security 
guard, as a painter, while his service records further 
reflect occupational experience as an able seaman and deck 
hand.  An April 1996 VA general medical examination shows 
that he reported that he was unemployed, and that he had 
headaches three times a week for about two hours.  He stated 
that he was taking Elavil for his headaches.  The relevant 
diagnosis was headaches.  An April 1996 VA neurological 
examination report shows that the veteran complained of 
almost continuous headaches with occasional periods of a few 
hours of relief, as well as occasional nausea.  He stated 
that he continued to do his routine work even when he had 
headaches, but two to three times per week he had to lie down 
for four to six hours.  On examination, sensation was intact, 
cranial nerves were normal, and deep tendon reflexes were 
normal.  There were no tics or paramyoclonus complex, chorea 
or choreiform disorders.  The diagnosis was chronic mixed 
vascular and tension type headache.

VA outpatient treatment records, dated between 1995 and 1998, 
show occasional treatment for migraine headaches, and that a 
number of medications were evaluated. A magnetic resonance 
imaging (MRI) report, dated in May 1997, was unremarkable.

A report from the Institute of Family Health, dated in 
October 1997, notes that the veteran was alleging disability 
due to conditions that included chronic migraine headaches, 
and that he took Elavil 50 milligrams (mg.) nightly to help 
him sleep.  He reported that a number of diagnostic tests, to 
include an electroencephalogram (EEG), MRI, and a 
computerized tomography (CT) scan, had been negative.  On 
examination, he complained of nausea, while his head was 
normocephalic and atraumatic, cranial nerves were intact, and 
muscle strength and tone were 5/5, with no atrophy.  There 
were no sensory deficits, grip strength was 5/5, and good 
finger manipulative abilities were demonstrated.  The 
impressions included migraine headaches, severe, chronic.

An MRI report from the University of Chicago, dated in 
January 1998, noted that the brain had three punctate areas 
of abnormal signal on proton density and T2 weighted images 
in the high right parietal white matter, which could 
conceivably represent the deep portion of the gyri, and that 
although it was less likely, tiny foci of demyelination could 
not be excluded.

Based on a thorough review of the evidence, the Board found 
that the preponderance of the evidence was against an 
evaluation in excess of 30 percent for the veteran's service-
connected headaches, prior to March 4, 1999.  Specifically, 
there was found to be insufficient objective evidence to show 
that the veteran had very frequent, completely prostrating 
and prolonged attacks (of migraine headaches) productive of 
severe economic inadaptability during the relevant time 
period.  In this regard, there was no medical or employment 
evidence of record to substantiate a conclusion that his 
headaches were productive of severe economic inadaptability.  
Based on those findings, the Board concluded that the 
preponderance of the evidence showed that a 50 percent rating 
for the veteran's migraine headaches was not in order.  
Accordingly, an evaluation in excess of 30 percent for 
headaches, prior to March 4, 1999, was not warranted. 

In March 2000, the RO increased the veteran's evaluation for 
his headaches to 50 percent, and assigned an effective date 
of March 4, 1999.  With regard to whether a rating in excess 
of 50 percent is warranted for the period beginning March 4, 
1999, the Board's January 2001 decision cited a VA 
neurological report, dated in March 1999, showing that the 
veteran was examined on March 4, 1999, and complained of 
almost daily headaches which often lasted the entire day, 
with some possible nausea or dizziness, triggered by odors 
and relieved by factors which included quiet and a dark room.  
He rated his average headache as 8 out of 10 on an intensity 
scale, asserted that his headaches were so severe that three 
times a week he was prevented from doing anything, and stated 
that he was taking Nortriptyline for headaches and 
fibromyalgia.  On neurological examination, the veteran was 
alert and oriented, his attention to language and memory were 
intact, visual fields were full, and sensations in the face 
were fully intact, while motor examination revealed normal 
tone and strength throughout, fine movements were equal, 
bilaterally, reflexes were diminished 1+ throughout and 
symmetric, and his gait had a normal base.  The assessment 
was mixed headache disorder, with both migraine and tension 
type qualities.

Records from Dr. B.A.C., dated in May 1999, and a June 1999 
letter, show that the claimant sought treatment for about ten 
"spells" over nine months involving a loss of vision.  With 
regard to his headaches, Verapamil was recommended three 
times per day.  Strength, sensation, reflexes, gait, 
coordination, tone and alternating motion rates were all 
within normal limits.  The etiology of the transient vision 
loss was thought to be cerebrovascular ischemia, a structural 
lesion of the occipital lobes, migraine, or a seizure 
disorder.  Of particular note, Dr. B.A.C. noted that the 
claimant's migraines were stable, even though he had been 
non- compliant with his medication (Nortriptyline).  The 
diagnoses included transient binocular blindness, likely 
migraine equivalent, migraine headaches, gastroesophageal 
reflux disease, and fibromuscular dysplasia.

The Board found that a rating in excess of 50 percent for the 
claimant's service-connected headaches was not warranted as 
of March 4, 1999.  As stated, under Diagnostic Code 8100, a 
50 percent evaluation is the maximum allowed.  This rating 
anticipates that the veteran will experience very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

The record shows that, given the foregoing, the RO considered 
the issue of entitlement to an extraschedular evaluation for 
the veteran's service-connected atypical migraine headaches 
under the provisions of 38 C.F.R. 3.321(b)(1).  In the 
exceptional case where schedular evaluations are found to be 
inadequate an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability may be awarded.  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards is the governing norm in an exceptional case. See 
38 C.F.R. 3.321(b)(1).

The Board found that the record disclosed that the veteran 
had not required frequent hospitalization for his headaches, 
and the Board concluded that the medical evidence was 
insufficient to show that the veteran was unemployable due to 
his headaches.  With regard to examination findings, the 
March 1999 VA examination report showed that the veteran had 
unremarkable neurological, motor and sensory examinations, 
while Dr. B.A.C.'s records note reports of a transient loss 
of vision of uncertain etiology, occurring on about a monthly 
basis.  However, he described the veteran's migraine 
headaches as "stable."  The Board found that there was no 
competent medical evidence in the record that showed that the 
veteran was unemployable as a result of his headaches, nor 
was there any competent medical evidence which made a finding 
that the veteran experienced headaches which could be 
described as of a greater degree than very frequently 
occurring and completely prostrating and prolonged that are 
productive of severe economic inadaptability.  In addition, 
there was no competent medical evidence that indicated that 
the veteran's headaches resulted in marked interference with 
employment of a degree that is greater than that anticipated 
by the 50 percent evaluation assigned under Diagnostic Code 
8100.  In reaching those decisions, the Board considered a 
notation in the March 1999 VA neurological report, in which 
the examiner stated, "Severe headaches certainly can 
contribute to unemployability due to missed work."  However, 
the Board found that this notation, when read in context, was 
too speculative to warrant referral for a rating in excess of 
50 percent.  In this regard, the examiner's wording is 
general and nonspecific in nature, and there is no indication 
in the report that the veteran reported to the examiner that 
he had missed work due to his headaches. Furthermore, this 
notation is unaccompanied by a rationalized explanation, or 
citation to clinical findings or the veteran's employment 
history.  In light of the above analysis, the Board concluded 
that a preponderance of the evidence was against the 
assignment of an extraschedular evaluation that would be 
greater than the 50 percent schedular evaluation that had 
been assigned. See 38 C.F.R. 3.321(b)(1).

Based on the foregoing, the Board found that a rating in 
excess of 30 percent prior to March 4, 1999, and a rating in 
excess of 50 percent as of March 4, 1999, was not warranted, 
citing 38 C.F.R. 3.400(b)(2)(1).

The Board notes that no additional medical evidence has been 
submitted since the Board's decision of January 2001 which 
would support the assignment of a rating in excess of 50 
percent for the claimant's service-connected mixed migraine 
and tension type headaches, including on an extraschedular 
basis.  

The claimant's service-connected bilateral ureteroceles and 
diverticulum, left ureter, has been rated by the RO as 
noncompensably disabling with an effective date of December 
4, 1995.  The RO has rated this disability by analogy to 38 
C.F.R. § 4.114b, Diagnostic Code 7511 (stricture of ureter).  
See 38 C.F.R. § 4.20.  Under Diagnostic Code 7511, stricture 
of the ureter is rated as hydronephrosis under Diagnostic 
Code 7509, except if recurrent stone is present.  Under 38 
C.F.R. § 4.114b, Diagnostic Code 7509, hydronephrosis with 
only an occasional attack of colic, not infected and not 
requiring catheter drainage, warrants a 10 percent rating.

A VA general medical examination report, dated in April 1996, 
was remarkable for a reported history of a kidney infection 
in 1988, accompanied by blood in the urine and dysuria, which 
resolved with medication.  The relevant diagnosis was history 
of hematuria subsequently diagnosed as kidney infection.

A VA genitourinary examination report, dated in March 1999, 
showed that the claimant reported a history of urinary tract 
infections times two (1989 and 1997), including one episode 
of pyelonephritis in 1997.  He had no complaints of urinary 
tract infections, burning, blood in urine, or frequency, 
stated that he had never had stones, and denied incontinence 
and impotence.  Genitourinary examination was remarkable for 
significantly smaller than averaged-sized testicles with no 
masses or tenderness.  The diagnoses included left 
ureterocele/diverticula, urinary tract infections times two, 
including one pyelonephritis, and infertility secondary to 
low sperm count/small testicles.  

In its January 2001 decision, the Board found that although 
the claimant reported a history of a urinary tract infection, 
and pyelonephritis, in 1997, there was no medical evidence of 
such conditions, and to the extent that the examiner recorded 
such symptoms in the March 1999 VA genitourinary examination 
report, this notation was "by history" only, and was 
therefore not evidence of current
symptomatology.  The Board further found that the veteran's 
VA examination reports show that there is no evidence of 
hydronephrosis, colic or infection.  In view of the 
foregoing, the Board concluded that the preponderance of the 
evidence was against the claim for a compensable rating for 
the veteran's service-connected bilateral ureteroceles and 
diverticulum, left ureter, was not warranted under Diagnostic 
Code 7509.  

The Board also considered the possibility that a higher 
rating might be warranted by rating this disability under 
another diagnostic code.  However, the Board's review of the 
medical evidence disclosed that the evidence was insufficient 
to warrant a compensable rating based on renal dysfunction, 
voiding dysfunction, urinary frequency, obstructed voiding or 
urinary tract infections, see 38 C.F.R. §§ 4.115, 4.115b, or 
any other symptomatology as provided for under Diagnostic 
Codes 7500-7542.  Therefore, a compensable rating was 
determined not to be warranted under any other Diagnostic 
Code.

The record shows that no additional medical evidence has been 
submitted since the Board's decision of January 2001 which 
would support the assignment of a compensable rating for the 
claimant's service-connected bilateral ureteroceles and 
diverticulum, left ureter, including on an extraschedular 
basis.  Further, the Board finds there is no medical evidence 
which would support a conclusion that the claimant's service-
connected bilateral ureteroceles and diverticulum, left 
ureter, has worsened, and that the objective manifestations 
in the current record do not support the veteran's 
contentions of entitlement to a compensable rating.  Based on 
the foregoing, the Board finds that a compensable rating is 
not warranted for any period from December 4, 1995 to the 
present.

The Board further finds that it is neither contended nor 
established that the claimant is in receipt of SSA disability 
benefits, and that agency has reported that it has no records 
under the claimant's Social Security number.  The medical and 
other evidence of record does not establish that the claimant 
is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
To the contrary, the record shows that on VA orthopedic and 
genitourinary examinations in October 2002, the claimant 
related that he works 8 hours daily as a housekeeper.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the medical and other evidence 
of record does not establish that the claimant is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  The criteria 
for a total disability rating based upon individual 
unemployability due to service-connected disability are not 
met.  38 C.F.R. §§ 3.340, 3.341, and Part 4, §§  4.15, 4.16, 
4.18, 4.19 (2002).  The claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities must be denied.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for chronic low back pain is denied.

Service connection for Klinefelter's Syndrome is denied.

A total disability rating based on unemployability due to 
service-connected disabilities is denied.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

